—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered March 8, 1991, convicting defendant, after a jury trial, of robbery in the third degree (two counts), and sentencing him to concurrent terms of 2Vz to 7 years, unanimously affirmed.
Defendant’s inculpatory statement was given in response to a pedigree question (People v Rodriquez, 39 NY2d 976, 978), which, in the circumstances presented, cannot be said to have been asked for the purpose of eliciting the inculpatory re*493sponse made by defendant. We note the answer voluntarily went beyond the scope of the question. Accordingly, no Miranda warnings were necessary. Defendant failed to object to the court’s statement at sentence about defendant’s "pretending that [he] had a gun” stating that he had been acquitted of all the robbery in the first and second degree charges. The issue is therefore unpreserved for appellate review. We note, however, that defendant received concurrent terms, within the statutory range, and thus, we find no abuse of discretion in sentencing.
We have considered defendant’s remaining claims and find them without merit. Concur — Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.